DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Claims 21-40 are pending in the application. No claims are currently amended. Claims 1-20 have been canceled. Claims 21-40 are new. 

Response to Arguments
With regard to the Applicants’ Remarks dated May 29, 2019:
Regarding amendment to the claims, the amendment has been fully considered and is entered.
Regarding amendment to the specification, the amendment has been fully considered and is entered.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 21-40 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 21 including in response to determining that either of the first intermediate device or the second intermediate device has responded to two previous transmissions of probes, storing, by the source device, a response receive from each of the first intermediate device or the second intermediate device in response to either of the transmitted first probe or second probe, wherein the source device is configured to determine a network topology on the stored responses received from the first intermediary device or the second intermediary device. Other independent claims 28 and 35 recite similar features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442